Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65413 Filed 06/24/21 Page 1 of 28




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   In Re Flint Water Cases,                No. 5:16-cv-10444-JEL-MKM

                                                      (consolidated)

                                           Hon. Judith E. Levy

                                           Mag. Mona K. Majzoub

   Helen Chapman, et al.,                  No. 5:18-cv-10679-JEL-MKM

                     Plaintiffs,

              v

   Governor Richard D. Snyder, et al.,

               Defendants.


     CHAPMAN PLAINTIFFS BRIEF IN OPPOSITION TO CO-LIAISON
     COUNSEL’S BRIEF IN SUPPORT OF FINAL APPROVAL OF THE
                    PROPOSED SETTLEMENT
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65414 Filed 06/24/21 Page 2 of 28




  Contents

  INTRODUCTION....................................................................................................1


  FACTUAL BACKGROUND ..................................................................................2


     The Record at the Time of Preliminary Approval ...........................................2


     Efforts to Establish a Parallel Bone Scan Program Were Doomed to Fail ....5


     The Napoli Shkolnik Bone Scan Program Was Untenable..............................8


     Information Sought and Revealed since the March 29 Objection Deadline 11


     The Proposal does not treat members of the class equitably relevant to each
     other.....................................................................................................................18


     The Safety, Legality and Reliability Concerns about the Bone scans
     Require the Court to Deny or Defer Final Approval .....................................22


  CONCLUSION.......................................................................................................25




                                                              ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65415 Filed 06/24/21 Page 3 of 28




  Cases
  American Trust Co. v. Michigan Trust Co., 263 Mich. 337, 248 N.W. 829 (Mich.
  1933) ........................................................................................................................24
  Burns Clinic Medical Center, PC v. Vorenkamp, 165 Mich. App. 224, 418 N.W.2d
     393 (Mich. Ct. App. 1987) ...................................................................................24
  Franks v. Kroger Co., 649 F.2d 1216, (6th Cir. 1981), on reh’g, 670 F.2d 71, (6th
     Cir. 1982) ...................................................................................................... 20, 21
  Georgine v. Amchem Products Inc., 83 F 3d 610 (1996), affirmed, 521 US 591
     (1997) .................................................................................................. 1, 18, 19, 20
  In re General Motors Corp. Engine Interchange Litigation, 594 F.2d 1106, 3 Fed.
     R. Evid. Serv. 992, 27 Fed. R. Serv. 2d 89 (7th Cir. 1979) .................................21
  In re General Motors Corp. Pick-Up Truck Fuel Tank Products Liability
     Litigation, 55 F.3d 768, 808, (3d Cir. 1995)........................................................20
  Mahoney v. Lincoln Brick Co., 304 Mich. 694, 8 N.W.2d 883, (Mich. 1943) ........24
  Michelson v. Voison, 254 Mich. App. 691 (Mich. Ct. App. 2003)..........................24
  Mirfasihi v. Fleet Mortg. Corp., 356 F.3d 781, (7th Cir. 2004) ..............................21
  Petruzzi’s, Inc. v. Darling-Delaware Co., Inc., 880 F. Supp. 292, 299, (M.D. Pa.
     1995) ....................................................................................................................21
  Staton v. Boeing Co., 327 F.3d 938, 55 Fed. R. Serv. 3d 1299 (9th Cir. 2003) ......21
  Vassalle v. Midland Funding LLC, 708 F.3d 747, 84 Fed. R. Serv. 3d 1578 (6th
     Cir. 2013) .............................................................................................................20
  Williams v. Vukovich 720 F 2d 909 (6th Cir. 1983)..................................................24


  Rules
  F. R. Civ. P. 23 (e) (2) (d) ........................................................................................18




                                                               iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65416 Filed 06/24/21 Page 4 of 28




        Every decade presents a few great cases that force the judicial system to
  choose between forging a solution to a major social problem on the one hand, and
  preserving its institutional values on the other. This is such a case.
        Georgine v. Amchem Products Inc., 83 F 3d 610, 617 (1996), affirmed,
  Amchem Products Inc. v. Windsor 521 US 591 (1997).


  INTRODUCTION

        Chapman objectors acknowledge the desirability of bringing the Flint Water

  litigation to a conclusion. Given the duration of this case, the uncertainty of a trial

  on the merits and the outcome of future appeals, we do not dispute the

  reasonableness of the $600 million total sum offered by the State of Michigan. But

  the settlement itself does no good unless its proceeds are allocated fairly and

  equitably. The allocation proposed here is unfair, unreasonable and inequitable in

  how it treats the claimants relative to each other. It pays a high premium based on

  results of bone scans which were unavailable to most claimants. The zero-sum

  nature of the settlement guarantees that every additional dollar paid to a claimant

  with a positive bone scan subtracts a dollar from a claimant without a bone scan.

        The inaccessibility of the test is just the tip of the iceberg of the deficiencies

  in the bone scan program. We now know that bone scan program under which a

  majority of settlement funds are likely to be distributed


             • Operated contrary to the warnings and instructions of the
               manufacturer of the scanning device, who did not want it to be used
               on humans
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65417 Filed 06/24/21 Page 5 of 28




            • Operated in violation of Michigan law from August 2019 through
              February 2021, scanning thousands of claimants with an unregistered
              device
            • Issued reports which used the logos of two distinguished
              institutions—the Harvard School of Public Health and the NYU
              Grossman School of Medicine—without their approval
            • Is at least arguably based on “junk science”

        We seek not to destroy the settlement, but improve it. If the court

  disapproves the settlement the parties are duty bound to “negotiate in good faith to

  modify the terms of the Settlement Agreement in order to revive it.” Id. Sec. 17.6

  PageID 40388. It is with that goal in mind that we present our objections.

  FACTUAL BACKGROUND

        The Record at the Time of Preliminary Approval

        Chapman Plaintiffs’ December response to the motion for preliminary

  approval expressed concern about the dominant role which bone scans would play

  in determining the allocation of $600 million among Flint residents. We argued

  that the settlement was structured as a zero-sum game in which larger amounts for

  some plaintiffs would result in smaller amounts for other claimants and the highest

  payment for both children (2x, 2y or 2z depending on age group) and adults (2AX)

  was reserved for bone or blood lead readings of 10 or higher. But because 70% of

  children, and 90% of adults had no blood lead tests, bone lead would likely be the

  predominant method of qualifying. Similarly, the next two tiers of payments for

  children 1.5x and x, y or z depending on age group) were based on blood lead,

                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65418 Filed 06/24/21 Page 6 of 28




  bone lead or a neuropsychological exam done under the supervision of a

  pediatrician. ECF # 1341, PageID 41815-41820. At the time of preliminary

  approval, only 31 out of 9,000 children had undergone any cognitive testing, let

  alone the neuropsychological testing overseen by a pediatrician required by the

  settlement grid. ECF 1015 at 22. By contrast, we now know that over 3.000 bone

  scans had been done by that date. Cuker Dec Ex “A” (Veolia Daubert Motion) at

  15 PageID 21600.

        Cognitive testing is rare because neuropsychological exams are never done

  by the Flint schools, were only available through a single facility in Flint, the

  Neurodevelopmental Center for Excellence, and takes hours to

  conduct⸺compared with a three minute bone scan. ECF 1346.

        For adults, the second highest payment of AX would go to those with bone

  or blood lead test results between 5 and 9.9 or those who could prove a serious

  physical injury was caused or exacerbated by exposure to Flint water. Since every

  bone lead study has shown that the average adult has bone lead of 5 or more, and

  most have shown the average adult over age 50 has bone lead of 10 or more, it

  would be far easier for an adult to qualify for the AX payment by getting a bone

  scan. ECF 1341 PageID 41822-41823.

        Notwithstanding the critical role that bone scans would play in allocating

  hundreds of millions of dollars, at the time of preliminary approval, the record was

                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65419 Filed 06/24/21 Page 7 of 28




  clear that the only way to get a bone scan in Flint was through Liaison Counsel,

  who had exclusive control over Aaron Specht PhD, the only person willing and

  able to perform bone scans in Flint. ECF 1341 at page Ids 41280-41281.

      The court rejected Chapman Plaintiffs concerns about bone scans at that time,

  stating:

              There is nothing in the MSA that prohibits the Chapman
              Plaintiffs from pursuing the bone scan procedure that they
              decided to forego in 2016. ***

              To the extent that the Chapman Plaintiffs’ objection
              relates to the availability of bone scans in the City of Flint,
              this objection may be rendered moot. Co-Lead Class
              Counsel stated on the record at the status conference held
              on January 13, 2021 that they are optimistic that they have
              located individuals who can, and appear to be willing to,
              provide bone scans in Flint to residents who would like
              such scans for purposes of the settlement:

              [W]e have made some, I think, strong headway in making
              the . . . possibility of bone scanning [available] for the
              community generally that would be participating in the
              settlement of this matter. We’re looking into that more and
              more and we believe that we have a good core group of
              doctors and local individuals associated with those doctors
              to do a widespread [sic] accessibility for the community.

  (ECF No. 1399, PageID.54457-54458.)

              Indeed, Co-Lead Class Counsel are working to set up a
              bone scan program, which would render this issue moot.

  ECF 1399 Page ID 54457




                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65420 Filed 06/24/21 Page 8 of 28




          Efforts to Establish a Parallel Bone Scan Program Were Doomed to Fail

          At the time Preliminary Approval was being considered, Chapman Plaintiffs

  had not been informed that Co-Lead Class Counsel Mike Pitt had expressed similar

  reservations about the accessibility of bone scans, stating in an email to the Special

  Master dated November 16, 2020 (the date he signed the amended MSA and Grid)

                The Order Preliminarily Approving the settlement should
                require that all participants in the Settlement Program
                should have equal accessibility to award criteria including
                tests and evaluations which will enable the participant to
                secure an appropriate compensation award.

  Originally filed as ECF 1786-5, PageID 64691, refiled as 1802-3, PageID 63889.

          We now know the efforts of Co-lead Class Counsel to make bone scans

  widely available were doomed to fail. Co-Lead Class Counsel recruited Dr. Andy

  Todd, whose KXRF device and Mt. Sinai Hospital represents the “gold standard”

  for bone lead testing1, and Dr. Karl Jepsen of the Orthopedic Department of the

  University of Michigan, to establish a second bone lead testing facility in Flint.

  ECF 1499-1. Before they could get the facility up and running, they needed two

  things 1) the written detailed protocols and 2) the portable XRF analyzer

  manufactured by Thermo scientific which Dr. Specht had used to scan thousands

  of Flint residents. They got neither. Dr. Specht never produced the protocol and the

  manufacturer refused to sell the device for use on humans. Id.


  1
      Cuker Dec. Ex. A, PageID 21593
                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65421 Filed 06/24/21 Page 9 of 28




          The emails among Co-Lead Class Counsel, Dr. Jepsen and Thermo

  Scientific were produced by Thermo in response to a subpoena from Veolia, and

  they are attached as TSF00069-105, Ex. “B” to Cuker Declaration. As of February

  23, 2021, Dr. Jepsen told Ted Leopold that Thermo would not customize the

  device for use on humans—in fact it had previously refused to do the same for

  Wayne State University. He continued

                If we did buy a device, then we would have to work with
                Specht himself to do the customization. We would then
                need to repeat all the safety oversight in order to use the
                device on humans. My institution would not allow me to
                conduct this work without a safety oversight plan.

  Cuker Dec. Ex. B Thermo Production TSF00070-71.

          Consequently, Drs. Todd and Jepsen informed Co-Lead Class Counsel that

  their

                attempt to establish a second bond lead assessment site has
                failed because we have not received written detailed
                protocols to replicate the existing assessment site,
                combined with challenges in purchasing XRF devices
                from a manufacturer that is not willing to confirm the
                device is acceptable for use on living humans. The fact
                that the manufacturer is unwilling to stand behind the use
                of this device on humans would put undue liability on the
                part of us and our employers, and would potentially
                expose us to reputational damage which we are unwilling
                to accept.

  ECF 1499-1

          On February 26, 2021, Lawrence Reynolds M.D., a distinguished Flint

                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65422 Filed 06/24/21 Page 10 of 28




  pediatrician, who had been contacted by Co-Lead Class Counsel Michael Pitt

  about possibly assisting with the bone scan project, filed objections to the use of

  bone scans for the settlement. ECF #1436. Based on his personal research and

  review Dr. Reynolds stated, inter alia that 1) the manufacturer did not approve of

  its use on humans 2) the device was not registered with the State of Michigan as

  required by law 3) people undergoing bone scans were not being properly

  informed about its potential risks 4) its use did not follow FDA protocols and

  requirements and 5) the entire process was not being overseen by an Institutional

  Review Board or a medical doctor licensed in Michigan. Id. PageID 55025-55031.

        Just three days later, on March 1, 2021, Co-Lead Class Counsel filed a

  motion to restrain XRF testing. ECF 1443. In that Motion Class Counsel echoed

  Dr. Reynolds’ concerns that the device “was never intended for use in evaluating

  humans.” Id. PageID 55707 (emphasis original).

        The same day that the Motion to Restrain was filed, the court called a

  conference to discuss it. Notwithstanding the interest they had expressed in the

  bone scan issue, neither Counsel for Reynolds nor Chapman was informed of the

  conference or invited to attend. In a 26 minute off the record discussion, the Court

  told Co-Lead Class Counsel that she considered the motion to violate the MSA,

  and that if Co-Lead Class Counsel wished to pursue the motion, he could withdraw

  as Co-Lead Class Counsel. He chose to withdraw the motion instead.

                                           7
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65423 Filed 06/24/21 Page 11 of 28




        The substance of these off-the-record proceedings was not disclosed to

  Chapman Counsel until the court’s recent ruling, ECF 1830 PageID65301-653032

  In fact, before the Motion to Restrain was filed, Co-Lead Class Counsel, in emails

  dated January 14 and February 3, 2021, told counsel for Chapman Plaintiffs of

  “significant progress” in making sure bone scans “are reasonably accessible to all

  Settlement Program claimants.” ECF 1820-1, PageID 64819-648120.

        The Napoli Shkolnik Bone Scan Program Was Untenable

        On Saturday February 20, 2021, around the same time that Thermo was

  telling Dr. Jepsen it would not sell the portable XRF for use on humans, Special

  Master Greenspan contacted counsel for Chapman plaintiffs to inform him that



  2 Had counsel for Chapman Plaintiffs been present, counsel would have argued
  that the motion did not violate the MSA, notwithstanding the obligation to
  “publicly support the approval and implementation of the settlement Program
  MSA para. 22.1.2, ECF No. 139402, PageID 51492, because that obligation is
  “subject to the Michigan Rules of Professional Conduct or any other applicable
  rules” and only requires such support “as appropriate”. Id. To the extent Co-Lead
  Class Counsel learned of facts that, in their view, required the court to examine the
  suitability of Thermo Scientific bone scans for use in humans, their duty to their
  clients under the Michigan Rules of Professional Conduct could outweigh any duty
  to support the settlement contained in the MSA. For instance, disclosure of the
  information contained in the Motion to Restrain is at least arguably required by MI
  RPC 1.4 (duty to keep client reasonably informed) and the motion itself was
  prompted by concern for their clients’ welfare required by MI RPC 1.7 (requiring
  lawyers to put their clients’ interests above all else, including the lawyers own
  financial interests). In short, Co-Lead counsel have a duty of undivided loyalty to
  their clients, not the MSA, and to the extent the two may conflict, it is the duty to
  their clients which controls.

                                           8
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65424 Filed 06/24/21 Page 12 of 28




  “the Napoli firm has advised me they have openings for people who are not their

  clients to schedule bone scans” on Sundays only between 1 and 4 PM. Id. at

  PageID 64820. Chapman counsel was able to schedule bone scan appointments for

  seven of his clients the very next day, and ultimately, over the next three weeks,

  scheduled well over 100 such appointments for his clients. Id. at PageID 64820-

  64828. In addition to the 7 appointments scheduled for February 21, over 20 more

  were made for February 28 and March 7. Napoli never responded to Chapman

  counsel’s inquiry about which clients actually kept their bone scan appointments

  for February 28 and March 7. Then, after March 7, conflict arose between

  Chapman Counsel and the Napoli firm for the following reasons:

           • Napoli required Chapman clients to sign a “consent form” without
             first showing the form to their counsel for his approval, in violation of
             MI RPC 4.2

           • The form Napoli asked people asked people to sign was confusing and
             misleading. Although the Napoli website—on which the appointments
             were made—promised “free” bone testing (Cuker Dec Ex “C”) the
             form stated in one place that the method for paying the cost of the test
             “will be subject to a determination by the court” while in another
             place, it required Chapman Counsel to pay Napoli $500 per scan
             before seeing the results

           • There was no transparency about the actual cost of the scans. Napoli
             had previously told both Special Master Greenspan and Ted Leopold
             that he might do the tests for $350. Each test takes only 3 minutes to
             run, and Dr. Specht’s hourly rate is $200, making even the $350
             charge suspect.

           • Although Liaison Counsel fiercely protested any release of their own
             clients’ bone test results—even under a confidentiality order⸺(See,
                                         9
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65425 Filed 06/24/21 Page 13 of 28




               e.g. ECF # 1716) Napoli insisted that anyone undergoing bone scans
               at his facility waive their privacy rights and allow Napoli law firm
               personnel to see their results.

  ECF 1820-1 at PageID 64820-64828.

        When Chapman counsel accused Napoli of violating RPC 4.2, Napoli

  threatened to destroy the data of Chapman counsel’s clients who underwent bone

  testing, and cancel the remaining appointments unless the ethics allegation was

  withdrawn. When it was not, Napoli cancelled the remaining appointments, 54 in

  all. Special Master Greenspan was copied on all emails, but was unable to facilitate

  a resolution of the dispute. Id.

        Among the Chapman plaintiffs who had appointments which were cancelled

  were the following objectors:

   Lashonda Jones ECF # 1538
   Helen Chapman ECF# 1537
   Dorothy Chapman ECF# 1536
   Shamiya Chapman ECF# 1534
   Shirley Glover and her children J.S. and A.S. ECF # 1493
   Trisha Walter ECF # 1492
   Tommie Lowery and his children T.L, I.L. and M.L. ECF#
   1489
   Linda and Earl Welche ECF# 1488
   Rekiyah Williams and her children M.W., O.B., D.W. and
   D.W. ECF # 1484
   Ashley Sublett and her children N.W., B.S., J.J. and K.L. ECF
   # 1479
   Elizabeth Franklin and her children E.W. and E.W. ECF#
   1478
   Florlisa Stebbins ECF# 1463


                                          10
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65426 Filed 06/24/21 Page 14 of 28




  Altogether 28 of the 32 Chapman objectors made bone scan appointments with

  Napoli, which Napoli unilaterally cancelled. Two other objectors, Albert and

  Sheila Harris, wanted to make appointments, but could not do so because their

  lawyer was blacklisted by Napoli. ECF # 1485. Nadine Roberts objected on her

  own behalf and on behalf of her foster daughter D.J., because when she took her

  foster daughter to the Napoli facility she was appalled at the way they facility was

  being run, with the personnel asking her D.J. to sign a legal document even though

  she was not of age, to refusing to give her a copy of what she signed, to the

  unprofessional appearance of the location and its personnel. ECF # 1471.

        Because all these developments occurred less than three weeks before the

  March 29 objection deadline, Chapman counsel moved for additional times to file

  objections on behalf of the rest of the 54 clients whose appointments had been

  cancelled, as well as other clients, but this motion was denied. ECF 1494, 1505.

        Information Sought and Revealed since the March 29 Objection
        Deadline

        On April 24, 2021, Chapman plaintiffs filed a motion to discover the

  following information relevant to an evaluation of the fairness of the settlement:

        •      The number of bone scans conducted on clients of liaison counsel
               compared to other claimants.

        •      When were these scans performed on Liaison Counsel’s non-
               bellwether clients e.g. how many were conducted before the device
               was legally registered in Michigan in late February 2021? How many

                                           11
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65427 Filed 06/24/21 Page 15 of 28




                 were performed before the settlement grid was publicly released on
                 November 16, 2020?

         •       The protocols, standard operating procedures and calibrations they
                 claim to use at their private bone scanning lab.

  ECF# 1710. 3

        This discovery motion provoked a firestorm resulting from its inclusion of

  references to Dr. Specht’s deposition, which the court had ordered destroyed

  because it contained confidential health information on children. Although the

  filing included no confidential health information on any child and was filed under

  seal regardless, co-Liaison Counsel Corey Stern filed an Order to show cause

  against Chapman counsel, which the court granted the same day it was filed, April

  28, 2021. ECF # 1716, 1718. Chapman counsel filed his response to this order on

  April 30, explaining that, notwithstanding the earlier court order to destroy the

  transcripts, once it became clear that Dr. Specht’s deposition was relevant to issues

  raised by Defendant Veolia in the class action, Mr. Stern had voluntarily turned

  over the transcripts to seven Plaintiffs Class Counsel, subject to the court’s

  confidentiality, and that Chapman Counsel had strictly complied with the

  confidentiality order in his use of the deposition. ECF # 1720.



  3 Although Chapman Plaintiffs proposed that their discovery motion be heard
  before the Court decide the final approval motion, the Court elected to hear it on
  July 15, after the principal arguments made on final approval. ECF # 1836.

                                            12
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65428 Filed 06/24/21 Page 16 of 28




        As a result of Chapman Counsel’s April 30 filing, the Court held another off

  the record conference on May 3. Again, Chapman’s Counsel was not informed of

  the conference or invited to attend. This off the record conference resulted in two

  letters, one dated May 5 and the other May 13, 2021, written by Co-Lead Class

  Counsel Michael Pitt to the Court on the subject of bone scans, neither of which

  was provided to Chapman Counsel until weeks later.4

        In his May 13 letter, Mr. Pitt stated that “under the protocols cited by Dr.

  Specht, as set forth in Co-Liaison Counsel’s letter of March 5 5 and studies cited

  therein, the use of the XRF bone scan procedure can be used in a safe manner for

  both children and adults.” ECF No 1789-5 PageID 64118. The May 13 letter was

  filed by Napoli Shkolnik as part of its May 26 opposition to Chapman and

  Washington Plaintiffs Motion to extend the bone scan deadline. Id.

        Ironically, the day before Mr. Pitt’s letter to the court, Thermo Scientific

  wrote to Napoli Shkolnik directly contradicting Mr. Pitt’s statements, stating that it

  was not “safe and prudent” for use on humans and that “adequate assurances

  regarding safety” were “not present here” because the scanning is not supervised

  by an IRB of an academic institution. ECF # 1820 PageID64806. A similar letter


  4
    The May 5 letter was inadvertently filed by mistake by Co-Liaison counsel Napoli
  Shkolnik on May 25, 2021, and then disappeared from the docket after that firm
  called the court. The May 5 letter only appears on the docket today because it was
  re-filed by Hall Objectors. ECF No 1786-5, refiled as ECF No. 1802-3.
  5
    ECF # 1455.
                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65429 Filed 06/24/21 Page 17 of 28




  was sent to Mr. Pitt on May 21. Id., PageID 64807.

        Thermo’s concerns-- that adequate assurances regarding safety were not

  present at the Napoli facility-- were borne out when Napoli’s bone scan personnel

  nonchalantly radiated a woman 28 weeks pregnant. By comparison, Dr. Todd

  refuses to use his “gold standard” KXRF device on a pregnant woman, even

  though it emits less radiation than the pXRF. Cuker Dec Exs. D and E,

  Supplemental Dec of Florlisa Fowler Stebbins; Dec of Amber Stebbins

        Thermo’s letters came to light in a production of Thermo documents in

  response to its subpoena from Veolia. They were not the only eye-opening

  revelations. The documents also answered the mystery of how Napoli Shkolnik

  and Dr. Specht were able to procure the device for use on humans when the

  manufacturer refused to sell it to Class Counsel—or, for that matter, even Wayne

  State University—for the same purpose. The answer was, quite simply, that Dr.

  Specht and Napoli Shkolnik did not tell the manufacturer they intended to use the

  device on humans. Instead, they stated that they were interested in using the device

  for environmental surveillance. ECF 1825, PageID 65129.

        This was not the last misrepresentation made in connection with the Specht-

  Napoli bone scan operation. The March 5 letter from Co-Liaison Counsel to Judge

  Levy stated that Dr. Specht’s use of the portable XRF on humans had “been

  approved for such use by several IRBs, including Harvard and Purdue.” ECF #

                                          14
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65430 Filed 06/24/21 Page 18 of 28




  1455. In response to a subpoena from Defendant Veolia, however, Harvard

  repeatedly stated that it “is not aware of any approved IRB research involving the

  Device where Dr. Specht is a Principal Investigator or C-Principal Investigator.”

  Cuker Dec Ex “F”. Even though Harvard is not aware of the project, the logo of

  the Harvard School of Public Health is prominently displayed on the Bone Scan

  reports being sent out by Napoli Shkolnik. Cuker Dec Ex “G”.6

        On May 11, Defendant Veolia filed a motion to exclude the testimony and

  Report of Aaron Specht PhD. ECF # 343 in case 5:17-cv-10164, resubmitted here

  as Cuker Dec. Ex. “A”. Veolia argued that the pXRF method is not a reliable

  methodology for measuring bone lead in children, that Dr. Specht’s bone lead

  measurements have never been replicated, and have never been used to study bone

  lead in children in the United States. Veolia cited the deposition testimony of

  Howard Hu M.D., an expert witness for the class plaintiffs, who testified that he

  did not see the utility of bone lead testing for children because the measurement

  error “made it questionable to try to use that for any purpose on the Flint

  population. Cuker Dec Ex “I”, ECF 343-16 Page ID 21762. Furthermore Dr. Hu—



  6
   The logo of the NYU Grossman School of Medicine is displayed with equal
  prominence on the report. Although Dr. Michael Weitzman of NYU has been
  identified as “medical director” of the bone scanning project, he has never
  submitted a declaration on the subject. General Counsel for NYU has confirmed
  that Dr. Weitzman is not acting on behalf of NYU, and that the use of the NYU
  logo on the reports is inappropriate. Cuker Dec Ex. “H”.
                                            15
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65431 Filed 06/24/21 Page 19 of 28




  who had published 80 to 100 papers on bone lead, could not state what bone lead

  levels would be considered “elevated” because “there are no standards for bone

  lead levels in either children or adults.” Id. PageID 21765. Yet the proposed

  settlement will pay multiples of money based on arbitrary bone lead benchmarks of

  10 or greater, 5 to 9.9, and (for children) 3 to 4.9, even when there is no data to

  show that these results are actually “elevated.”

        Moreover, it is far from clear how the uncertainty factor affects the

  eligibility for payment. Dr. Specht’s only study of Americans with the pXRF

  showed the average bone lead reading was 12.3—plus/minus 16.7 with an

  uncertainty factor ranging from 1.8 to 6.3, depending on the thickness of soft tissue

  overlying the tibia. ECF 1341-2 PageID 41908. If the uncertainty factor is greater

  than the bone lead reading, how can anyone say there is lead in the bone at all? Dr.

  Specht himself admits that

               as long as the scan—the lead measurement, the
               concentration, is higher than the uncertainty, then we’re
               typically fairly confident in the results…

               So if you have the point estimate and then you subtract off
               the uncertainty and it’s still greater than 0, then it’s likely
               you’re still—you’re actually measuring some lead
               content.

  Specht depo Cuker Dec Ex at 133-134 “J” filed under seal. Logically, if the

  uncertainty is greater than or equal to the bone lead reading, one cannot be

  confident about that reading. Similarly, if someone has a bone lead reading of
                                            16
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65432 Filed 06/24/21 Page 20 of 28




  10.0, even with a low end uncertainty factor of 1.8, can one be confident that the

  reading is really 10.0? Although Dr Specht testified that he provided the actual

  bone lead measurements with the measure of uncertainty for all 3,000 bone scans

  he performed as of October 15, 2020, none of this information has been made

  available to the objectors or Flint residents. Cuker Dec Ex. “J” Specht depo at 287-

  288. The one example we have of a bone lead test report does not show the

  uncertainty. Cuker Dec Ex “G”.

        Chapman Plaintiffs Have the Right to Object Instead of Opting Out

        Although Chapman objectors are not class members, and have no standing

  to object to the class action aspects of the settlement, the MSA requires the court

  approve the settlement for individual plaintiffs as fair, reasonable and adequate.

  MSA ECF 1319-1 Sec. 8.5 PageID 40359, and allows any Claimant—not just class

  members⸺to object to the settlement as long as that objector does not opt out. Id.

  Sec. 20.1 PageID 40392. This effectively applies Rule 23 (e) (2) to the settlement,

  requiring the court approve it “only on finding that it is fair, reasonable and

  adequate after considering whether, inter alia, “the proposal treats class members

  equitable relative to each other.” F. R. Civ. P. 23 (e) (2) (d). As with class opt-outs,

  “[t]he fact that disgruntled class members may opt out of the settlement class does

  not cure the deficiencies in the settlement.” Zimmerman v. Zwicker & Assocs.,

  P.C., 2011 U.S. Dist. LEXIS 2161, at *23 (D.N.J. Jan. 10, 2011).

                                            17
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65433 Filed 06/24/21 Page 21 of 28




        The Proposal does not treat members of the class equitably relevant to
        each other

        Georgine v. Amchem Products Inc., supra was an asbestos class action

  settlement which also had marked differences in how claimants were treated. In

  Amchem, Class Counsel settled their “inventories “of individual cases in a “side

  deal” of $200 million, while the class settlement paid similarly situated claimants

  far less. In responding to the argument that the class was not adequately

  represented because Class Counsel have brought a collusive action on behalf of the

  CCR defendants after having been paid over $200 million to settle their inventory

  of previously filed cases, the court stated:

               [W]e conclude that serious intra-class conflicts preclude
               this class from meeting the adequacy of representation
               requirement. The district court is certainly correct that
               “the members of the class are united in seeking the
               maximum possible recovery for their asbestos-related
               claims.” But the settlement does more than simply
               provide a general recovery fund. Rather, it makes
               important judgments on how recovery is to be allocated
               among different kinds of plaintiffs, decisions that
               necessarily favor some claimants over others. For
               example, under the settlement many kinds of claimants
               (e.g., those with asymptomatic pleural thickening) get no
               monetary award at all. The settlement makes no provision
               for medical monitoring or for payment for loss of
               consortium. The back-end opt out is limited to a few
               persons per year. The settlement relegates those who are
               unlucky enough to contract mesothelioma in ten or fifteen
               years to a modest recovery, whereas the average recovery
               of mesothelioma plaintiffs in the tort system runs into the
               millions of dollars. In short, the settlement makes
               numerous decisions on which of the interests of different
                                            18
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65434 Filed 06/24/21 Page 22 of 28




               types of class members are at odds.
  83 F 3d. at 630. (emphasis original)
        Although the proposed settlement here purports to satisfy the dictates of

  Amchem, its salient features have all the characteristics of the same “inside job”

  that marred the Amchem settlement. As with the “inventory plaintiffs” in the

  Amchem settlement, this settlement was structured to uniquely benefit the clients of

  Liaison counsel at the expense of other claimants. What else can one make of the

  fact that, as of October 15, 2020, before the settlement grid had even been released

  to the public, Liaison Counsel had already bone scanned over 3,000 of their

  clients? There was no reason for Liaison Counsel to bone scan anyone beyond the

  13 bellwethers selected for trial—except that they knew the bone scan would be in

  the settlement, so they effectively cooked the books by getting a 3,000 client head

  start on everyone else.

        If that wasn’t bad enough, Liaison Counsel’s monopoly on bone scans

  continued uninterrupted until February 21, after which they made bone scanning

  available to others on three hours every Sunday—a day of worship for many in

  Flint—while continuing to monopolize bone scans the other six days a week.

  Consequently, Liaison Counsel’s clients had an overwhelming advantage in

  obtaining bone scans that they were effectively in the same position as the

  “inventory plaintiffs” in Amchem. Two households, living side by side on the same


                                           19
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65435 Filed 06/24/21 Page 23 of 28




  street—with the same level of contamination in their water supply—will receive

  drastically different amounts, not because of any difference in their injuries, but

  because one had access to bone scans and the other did not.

        Rule 23 does not countenance such disparities in treatment of similarly

  situated claimants. In re General Motors Corp. Pick-Up Truck Fuel Tank

  Products Liability Litigation, 55 F.3d 768, 808, (3d Cir. 1995) (“One sign that a

  settlement may not be fair is that some segments of the class are treated differently

  from others.”). Vassalle v. Midland Funding LLC, 708 F.3d 747, 755, 84 Fed. R.

  Serv. 3d 1578 (6th Cir. 2013) (“[I]n evaluating the fairness of a settlement we have

  also looked to whether the settlement gives preferential treatment to the named

  plaintiffs while only perfunctory relief to unnamed class members. We have held

  that such inequities in treatment make a settlement unfair.”) (citation omitted).

  Franks v. Kroger Co., 649 F.2d 1216, 1226, (6th Cir. 1981), on reh’g, 670 F.2d

  71, (6th Cir. 1982) (“As appellants correctly argue, the ‘preferred positions’ of the

  named plaintiffs should have signaled the district court of potential inequities in

  this proposed settlement.”), on reh’g, Franks v. Kroger Co., 670 F.2d 71, (6th Cir.

  1982) (vacating prior opinion on other grounds and reinstating settlement).

  Petruzzi’s, Inc. v. Darling-Delaware Co., Inc., 880 F. Supp. 292, 299, (M.D. Pa.

  1995) (rejecting settlement in part because “[a]pproximately 50% of the class will

  not receive any ‘premium certificates,’ but their claims against Moyer will be

                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65436 Filed 06/24/21 Page 24 of 28




  discharged”).Mirfasihi v. Fleet Mortg. Corp., 356 F.3d 781, 782, (7th Cir. 2004)

  (noting that “one of the classes, namely the pure information-sharing class,

  received absolutely nothing, while surrendering all its members’ claims against

  Fleet” and ultimately concluding that because of multiple such “warning signs”

  “the settlement cannot stand”);In re General Motors Corp. Engine Interchange

  Litigation, 594 F.2d 1106, 1128, 3 Fed. R. Evid. Serv. 992, 27 Fed. R. Serv. 2d 89

  (7th Cir. 1979) (rejecting settlement where “the agreement obligated GM to offer

  payments to only part of the certified class”). Staton v. Boeing Co., 327 F.3d 938,

  975–76, 55 Fed. R. Serv. 3d 1299 (9th Cir. 2003) (noting that higher payments to

  individually identified recipients who are not class representatives cannot be

  justified as incentive payments and must be supported by evidence that their claims

  differ from other class members).

        Liaison Counsel’s main rebuttal to these objections⸺that Chapman Counsel

  “did not encourage [his] clients to participate in the Program by scheduling bone

  lead tests” ECF 1795 PageID 64880—is an outright lie. Most of the Chapman

  objectors were actually scheduled for bone lead tests and their appointment was

  cancelled because Liaison Counsel did not wish to account for the actual costs of

  the tests and wanted Chapman Objectors to waive their right to confidentiality in

  their test results. Chapman counsel’s efforts to arrange for bone scans for his

  clients are detailed at ECF 1820-1. PageID 64814-64820 and need not be repeated

                                           21
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65437 Filed 06/24/21 Page 25 of 28




  here. The testimonials of attorneys Ben Crump and Ari Kresch, relied upon by

  Liaison Counsel, ring hollow because they are hardly impartial observers, both

  have business relationship with Napoli Shkolnik in the Flint litigation. Cuker Dec

  Ex. “K” (email from Ari Kresch stating that he worked with Napoli’s office to

  locate clients who had been lost to follow-up); Ex. “L” (announcing the opening of

  a joint law office: Ben Crump Napoli Shkolnik); Ex. “M” (entry of appearance by

  Ben Crump and Napoli Shkolnik in the same Flint Water Case).

        The Safety, Legality and Reliability Concerns about the Bone scans
        Require the Court to Deny or Defer Final Approval

         Chapman Objectors do not address the safety, health and ethical concerns

  here because they are being addressed in the objections of Dr. Reynolds. But the

  safety, health and ethical concerns are a major cause of the lack of access to scans

  which drove our original objections. Concerns about safety effectively deny

  access to those concerned, people like Helen, Dorothy and Shamiya Chapman and

  Lashonda Jones, who would not undergo a bone scan until these concerns were

  fully addressed (ECF # 1534, 1536, 1537, and 1538), pregnant women or women

  of childbearing age who might be pregnant, and others who may have co-

  morbidities or may be risk averse for other reasons.

        The questionable legality of the bone scans, however, impacts not only

  accessibility but the integrity of the Court’s ruling. MCL 333.5031 et. seq.


                                           22
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65438 Filed 06/24/21 Page 26 of 28




  requires that radiation emitting machines be registered with the state. Using an

  unregistered radiation machine is a misdemeanor. MCL § 333.2262. The Napoli

  facility had no certificate in effect until March 1, 2021, over a month after this

  court granted preliminary approval. ECF# 1494-7. This the bone scan program

  under which over 3,000 claimants may seek awards. The only bone scan program

  which has ever been available in Flint was illegal when the settlement was

  announced in November 2020, illegal when preliminary approval was granted, and

  illegal on February 26 when the class notice was sent out. Even after it obtained its

  registration certificate, the Napoli facility has been plagued with regulatory

  deficiencies and MIOSHA investigations. ECF # 1825 PageID 65129-65131.

         Should the Court approve a settlement which distributes most of its money

  based on bone scans performed in violation of state law, punishable by

  misdemeanor? Class action settlements are not just matters of private contract.

  “Judicial approval of a settlement agreement places the power and prestige of the

  court behind the compromise struck by the parties. Judicial approval may not be

  obtained for an agreement which is illegal.” Williams v. Vukovich 720 F 2d 909,

  920 (6th Cir. 1983) (cites omitted). Although the settlement agreement is not illegal

  by itself, can the court approve a settlement that allocates so much of its money

  based on illegal bone scans? The violation of the licensure statute, by itself,




                                            23
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65439 Filed 06/24/21 Page 27 of 28




  establishes that the scans were illegal. Michelson v. Voison, 254 Mich. App. 691,

  697 (Mich. Ct. App. 2003).

        For the court to put its power and prestige behind a settlement which pays a

  large premium for illegal bone scans would violate public policy. Burns Clinic

  Medical Center, PC v. Vorenkamp, 165 Mich. App. 224, 226-227, 418 N.W.2d

  393, 394-395 (Mich. Ct. App. 1987) (refusing to enforce illegal covenant not to

  compete); Mahoney v. Lincoln Brick Co., 304 Mich. 694, 706, 8 N.W.2d 883, 888

  (Mich. 1943) (“Contracts contrary to public policy, that is those which tend to be

  injurious to the public or against the public good, are illegal and void, even though

  actual injury does not result therefrom.”); “A contract made in violation of a statute

  is void and unenforceable. When plaintiff cannot establish its cause of action

  without relying upon an illegal contract, it cannot recover. The contract was of no

  force, effect, or efficacy.” American Trust Co. v. Michigan Trust Co., 263 Mich.

  337, 339, 248 N.W. 829, 830 (Mich. 1933).

        Even if the Court finds the settlement otherwise meets the fairness criteria, it

  should defer a final ruling until after it decides Veolia’s motion to exclude Dr.

  Specht. A final approval hearing is not the proper place to litigate Veolia’s attack

  on the reliability of Dr. Specht’s methodology. But if Dr. Specht’s methodology is

  so unreliable that this Court ultimately finds it is unworthy of consideration by a

  jury, how can the Court put its power and prestige behind a settlement which

                                           24
Case 5:16-cv-10444-JEL-MKM ECF No. 1839, PageID.65440 Filed 06/24/21 Page 28 of 28




  allocates so much money based on an unreliable methodology?

  CONCLUSION

        For the foregoing reasons, the Motion for Final Approval should be denied,

  and the parties should be directed to negotiate in good faith to modify the terms of

  the Settlement Agreement in order to address the objections made here.



  Dated: June 24, 2021                          /s/ Mark R. Cuker
                                                MARK R. CUKER
                                                CUKER LAW FIRM, LLC
                                                One Logan Square, Suite 1200
                                                Philadelphia, PA 19103
                                                mark@cukerlaw.com




                                           25
